 

 

 

 

    

ANEOR & CO N LLP

Sa MENT

EF CTRONICALTY FILED |

 

May 12, 2021

 

By ECF and Fax

The Honorable George B. Daniels

United States District Court Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

305 Broadway, 7th Floor
New York, NY 10007

Tel (212) 257-1900

Fax (646) 808-0966

www .taylorcohenllp.com

{
1

SO ORDERED:
Qarop, 6 Dowd

Gep: Daniels, US.DJ.

 

| Dated: MAY ] 2 202i

Re: United States v. Eddie Mayo, 19 CR 176-02 (GBD) — Request to Temporarily Modify

Conditions of Bail

Your Honor:

I represent Eddie Mayo in the above-referenced matter under the Criminal Justice Act. Iam
writing to request a temporary modification of the conditions of Mr. Mayo’s bail to permit him to attend
the funeral and family repast for his mother, Roseann, who passed away on Monday. Pretrial services

and the government consent to this request.

Mr. Mayo is currently released on bail with conditions including home incarceration with
electronic monitoring. He has been fully compliant with the conditions of his release since March 31,

2020.

The funeral service will take place on May 17, 2021 at noon at the Hughes Funeral Home in
Trenton, NJ. The family repast will take place the following afternoon and evening at the same location.
Accordingly, we respectfully request a modification of Mr. Mayo’s conditions of bail to allow him to
depart from his home in Brooklyn on the morning of May 17, 2021 and travel with his family to the
funeral service in Trenton, NJ and return home that evening. Additionally, we request permission for
Mr. Mayo to depart from his home in Brooklyn at approximately 11:00 am on May 18, 2021 for the

family repast in Trenton, NJ and to return home that night before 11:00 pm.

Thank you for your attention to this matter.

Respectfully submitted,

/s/
Zachary S. Taylor

ce: Mollie Bracewell, Esq.
Jarrod Schaeffer, Esq.
Assistant United States Attorneys (by ECF)

 
